internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp plr-114096-99 date date legend purchaser target sellers date a date b date c date d plr-114096-99 purchaser’s company official sellers’ company official outside tax professionals authorized representatives dear this responds to your authorized representatives’ letter dated date requesting an extension of time under sec_301_9100-1 through of the procedure and administration regulations to file an election purchaser and sellers are requesting an extension to file a sec_338 election under sec_338 and sec_338 of the internal_revenue_code and sec_1_338_h_10_-1 of the income_tax regulations the election with respect to purchaser's acquisition of the target stock on date a the material information is summarized below plr-114096-99 target was an s_corporation within the meaning of sec_1361 and was wholly owned by sellers ie individuals purchaser is a subchapter_c_corporation on date a purchaser sellers and target entered into a stock acquisition agreement pursuant to which purchaser would acquire all of the seller’s target stock also on date a pursuant to the stock acquisition agreement purchaser acquired all of the sellers’ target stock solely for cash in a fully taxable transaction it is represented that purchaser was not related to sellers within the meaning of sec_338 and purchaser's acquisition of target stock qualified as a qualified_stock_purchase qsp as defined in sec_338 purchaser and sellers intended to file the election the election was due on date b which is after date a however for various reasons a valid election was not filed on date c which is after date b purchaser’s company official sellers’ company official outside tax professionals and authorized representatives discovered that the election had not been filed subsequently this request was submitted under sec_301_9100-1 for an extension of time to file the election on date d purchaser timely filed its return as if the election had been made sellers also timely filed their returns as if the election had been made the period of limitations on assessments under sec_6501 has not expired for purchaser’s sellers’ or target’s taxable_year s in which the acquisition occurred the taxable_year s in which the election should have been filed or any taxable_year s that would have been affected by the election had it been timely filed further the service has not discovered that the election has not been filed and none of the taxpayers or related entities or individuals have taken any reporting position that is not consistent with making the election sec_338 permits certain stock purchases to be treated as asset acquisitions if the purchasing_corporation makes or is treated as having made a sec_338 election under sec_338 and the acquisition is a qsp sec_1 c provides that a sec_338 election is an election to apply sec_338 to target sec_338 specifies the requirements for making a sec_338 election sec_1_338_h_10_-1 provides that if a sec_338 election is made for t a sec_338 election is deemed made for t sec_338 defines a qsp as any transaction or series of transactions in which stock meeting the requirements of sec_1504 of one corporation is acquired by another corporation by purchase during the 12-month_acquisition_period sec_338 provides that the term purchase means any acquisition of stock but only if i the basis of the stock in the hands of the purchasing_corporation is not determined i in whole or in part by reference to the adjusted_basis of such stock in the hands of the person from whom acquired or ii under sec_1014 relating to property_acquired_from_a_decedent ii the stock is not acquired in an exchange to which sec_351 sec_354 sec_355 or sec_356 applies and is not acquired in any other transaction described in regulations in which the transferor does not recognize the entire amount of plr-114096-99 the gain_or_loss realized on the transaction and iii the stock is not acquired from a person the ownership of whose stock would under sec_318 other than paragraph thereof be attributed to the person acquiring such stock sec_338 permits the purchasing and selling corporations to jointly elect to treat the target_corporation as deemed to sell all of its assets and distribute the proceeds in complete_liquidation the sale of stock included in the qsp is generally ignored a sec_338 election may be made for target only if it is a member of a selling_consolidated_group a member of a selling affiliated_group filing separate returns or an s_corporation sec_1_338_h_10_-1 gain_or_loss on the deemed sale is included in the consolidated_return of the selling group unless the target_corporation is a member of a selling affiliated_group filing separate returns or an s_corporation sec_1_338_h_10_-1 provides that a sec_338 election may be made for the target_corporation if the purchasing_corporation makes a qsp of the target_corporation stock sec_1_338_h_10_-1 and provide that if a sec_338 election is made for the target_corporation it is irrevocable and a sec_338 election is deemed made for the target_corporation more specifically target is treated as if while a member of the selling group or owned by the selling affiliate or s_corporation shareholders it distributed all of its assets in complete_liquidation if target is an s_corporation immediately before the acquisition_date nothing in the sec_338 provisions prevents a holder of target stock from taking deemed sale gain into account under sec_1366 and sec_1367 see sec_331 or sec_332 for gain_or_loss recognized by the old target shareholders as a result of the deemed liquidation sec_1_338_h_10_-1 no gain_or_loss is recognized on the sale_or_exchange by the selling_consolidated_group or the selling affiliate or an s_corporation shareholder of target stock included in the qsp if target is an s_corporation immediately before target’s acquisition_date the sale_or_exchange of old target does not result in a termination of the sec_1362 election for the s_corporation sec_1_338_h_10_-1 sec_1_338_h_10_-1 provides that a sec_338 election is jointly made by a purchaser and the selling_consolidated_group or the selling affiliate or the s_corporation shareholders on form_8023 in accordance with the instructions to the form the regulations further provide that the election must be made not later than the 15th day of the ninth month beginning after the month in which the acquisition_date occurs the instructions to form_8023 provide that a sec_338 election must be made jointly by the purchasing_corporation or the common parent of the consolidated_group of which the purchasing_corporation is a member or the selling affiliate or s_corporation shareholders and the selling corporation or the common parent of the consolidated_group of which the selling corporation is a member or the selling affiliate or s_corporation shareholders the instructions provide that the form must be signed by each person authorized to act on behalf of each corporation and if made for an s_corporation it must be signed by each s_corporation shareholder who sells target stock in the qsp the instructions further provide that the signatures dates and titles if plr-114096-99 applicable of those persons must be provided in a signature attachment and they provide specific details as to the preparation of the signature attachment and its attachment to form_8023 sec_1_1502-77 provides that the common parent for all purposes other than for several purposes not relevant here shall be the sole agent for each subsidiary in the group duly authorized to act in its own name in all matters relating to the tax_liability of the consolidated_return_year see also form_8023 and the instructions thereto under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i provided the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301 a in this case the regulations fix the time for filing the election ie sec_1 h - d therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for purchaser and sellers to file the election provided purchaser and sellers show they acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by purchaser sellers purchaser’s company official seller’s company official outside tax professionals and authorized representatives explain the circumstances that resulted in the failure to timely file a valid election the information establishes that the service has not discovered that the election has not been filed and that none of the taxpayers or related entities or individuals have filed a return or otherwise taken a reporting position that is not consistent with making the election the information also establishes that the taxpayers relied on tax professionals for the election and that the plr-114096-99 government will not be prejudiced if relief is granted see sec_301_9100-3 and sec_301_9100-3 and v based on the facts and information submitted including the representations made we conclude that purchaser and sellers have shown they acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly an extension of time is granted under sec_301 -1 until days from the date_of_issuance of this letter for purchaser and sellers to file the election with respect to the acquisition of target as described above the above extension of time is conditioned on i purchaser and each and every one of the sellers signing the election ii purchaser and each and every one of the sellers treating the acquisition sale of the target stock as a sec_338 transaction and iii the taxpayers’ ie purchaser’s and sellers’ tax_liability if any being not lower in the aggregate for all years to which the election apply than it would have been if the election had been timely made taking into account the time_value_of_money no opinion is expressed as to the taxpayers’ tax_liability for the years involved a determination thereof will be made by the district director’s office upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers’ liability is lower sec_301_9100-3 purchaser and sellers must file the election in accordance with sec_1 h - d that is a new election on form_8023 must be executed on or after the date of this letter which grants an extension and filed in accordance with the instructions to the form a copy of this letter should be attached to the election form purchaser and sellers must file their returns to report the transaction as a sec_338 transaction for the year in with the transaction was consummated and attach to the return a copy of this letter and a copy of the election we express no opinion as to whether the acquisition sale of target’s stock qualifies as a qsp under sec_338 as to whether the acquisition sale of target’s stock qualifies for sec_338 treatment or if sec_338 is applicable as to the amount and character of gain_or_loss if any recognized by target and thus by sellers on target’s deemed asset sale in addition we express no opinion as to the tax consequences of filing the election late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or resulting from filing the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we relied on certain statements and representations made by the taxpayers however the district_director s should verify all essential facts in addition notwithstanding that an extension is granted under sec_301_9100-1 to plr-114096-99 file the election penalties and interest that would otherwise be applicable if any continue to apply this letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to the powers of attorney on file in this office copies of this letter are being sent to designated authorized representatives for delivery to purchaser and seller sincerely yours assistant chief_counsel corporate richard todd counsel to the assistant chief_counsel corporate by
